Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on February 3, 2022 is acknowledged.  Claims 1, 4, 9 were amended.  Claims 1-12 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  
Claims 1-12 are examined on the merits of this office action.


Withdrawn Rejections
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Shore (World Journal of Urology (2018) 36:801–809) in view of Averback (US20180064785 A1, cited previously) is withdrawn in view of amendment of the claims filed February 3, 2022. *Please note that claim 3 was amended to include “intraprostatically” as a form of administration.  Thus, Claim 3 is now included in the 102 rejection below.

The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Averback (US PG-PUB 2018/0064785 A1, cited previously) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809) is withdrawn in view of Applicant’s arguments filed February 3, 2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shore (World Journal of Urology (2018) 36:801–809, cited previously).  *Please note that claim 3 was amended to include “intraprostatically” as a form of administration.  Thus, Claim 3 is now included in the rejection.
Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO: 1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  Regarding the limitations of “identifying the mammals as having LUTS”, assessing IPSS (which includes lower urinary tract symptoms) for the patients prior to administering SEQ ID NO: 1 meets this limitation.
  Regarding claim 2, Shore discloses FT and a carrier (see page 802, left hand column, last paragraph).  Shore teaches wherein the FT is administered more than once referred to as “re injection” (see page 807, left hand column, and second paragraph).
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign 
Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is an obstructive voiding symptom and a lower urinary tract symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom, a lower urinary tract symptom) was also improved with FT (see Table 3).  Thus, Shore meets the limitations of improving irritative storage and obstructive voiding symptoms found in instant claims 1 and 9.  Regarding instant claim 4, Shore teaches intraprostatic injection of FT (see “patients and Methods”, page 2, left column, last paragraph into right column).
Response to Applicant’s Arguments
Applicant argues that Shore does not teach or suggest a method of improving the mean 
obstructive voiding symptoms (MOVS) or the mean irritative storage symptoms (MISS) of lower urinary tract symptoms (LUTS) by identifying mammals who have LUTS, and administering the claimed peptide to those mammals that have LUTS. Rather, Shore 2018, authored by principal investigators and consultants for the applicant Nymox's clinical trials involving the claimed drug, reports on the results of the clinical trials for treating BPH, not LUTS. As is well known and described in the specification, patients having LUTS and patients having BPH represent different patient populations.  Applicants argue that some patients may have BPE but not have LUTS.  Applicants argue that IPSS correlates poorly with benign prostatic obstruction and overactive bladder and is unreliable diagnosing LUTS.  Applicants argue that assessing IPSS may indicate severity of some symptoms of LUTS secondary to BPH but the claim recites treating mammals having obstructive voiding or irritative storage symptoms of LUTS.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that Applicants amended claims 1 and 9 to remove identifying “obstructive voiding symptoms” and “irritative storage symptoms”.  Nevertheless, regarding Applicants arguments that Shore does not teach identifying and treating patients with LUTS, the Examiner respectfully disagrees.  Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO: 1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  The fact that the subjects of BPH does not exclude them from having lower urinary tract symptoms.  In fact, Shore specifically teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is an obstructive voiding symptom and a lower urinary tract symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom, a lower urinary tract symptom) was also improved with FT (see Table 3).  Thus, Shore meets the limitations treating subjects with lower urinary tract symptoms.  Furthermore, regarding the limitations of “identifying the mammals as having LUTS”, assessing IPSS (which includes lower urinary tract symptoms) for the patients prior to administering SEQ ID NO: 1 meets this limitation.  This teaching in combination with the fact that Shore teaches that FT improved lower urinary tract symptoms such as retention and nocturia are evidence of anticipation.
Applicant argues “Claims 1 and 9 of the present application do not merely recite improving any obstructive voiding symptom (claim 1) or any irritative storage symptom (claim 9), but rather each recites improving the mean obstructive voiding symptoms (MOVS), and the mean irritative storage symptoms (MISS). As stated in the specification, the mean obstructive voiding symptom scores represents the mean of the sum of the scores of IPSS items 1, 3, 5, and 6, and the mean irritative storage symptom scores represents the mean of the sum of the scores of IPSS items 2, 4, and 7, where the mean is the mean of the patient population. Acute urinary retention is not any of the IPSS items 1, 3, 5, and 6, and nocturia is only represented by IPSS item 7. Shore 2018 therefore does not disclose or suggest improving the mean obstructive voiding scores or the mean irritative storage scores. Even if Shore 2018 suggests an improvement in nocturia in BPH patients (not the claimed population which may or may not include BPH patients), Shore 2018 fails to disclose or suggest improving the mean irritative storage symptom scores, or improving the MISS in patients having LUTS. With respect to acute urinary retention, (AUR), it is well known that patients having LUTS do not necessarily have AUR, nor is there a correlation between them. See, e.g., Ho, et al., "Urinary bladder characteristics via ultrasound as predictors of acute urinary retention in men with benign prostatic hyperplasia," Clin Ter, Vol. 165, pp. 41-47 (2014), a copy of which is attached hereto. And as stated previously, IPSS scores do not correlate with BOO, and consequently with LUTS. It is clear that LUTS and AUR are distinct disorders. Accordingly, a method that reduces the incidence of AUR provides little to no information to a person having ordinary skill in the art as to whether that method would have any effect on the mean obstructive voiding symptoms of LUTS.  Applicant argues that “In Shore 2018, the patient population already has BPH and the method ameliorates the symptoms of BPH, not LUTS. It is clear to see that a patient with the most severe obstructive voiding symptoms, but no irritative storage symptoms, would only fall in the moderate category in terms of total IPSS score, and vice versa. In addition, treating a patient with severe BPH, having a total IPSS score of 30, for example, could result in a dramatic improvement in total IPSS score and reduce the incidence of AUR, or nocturia (as disclosed by Shore 2018), but have no improvement in MOVS or MISS. Accordingly, a person having ordinary skill in the art would have no way of predicting whether the method disclosed by Shore 2018, which treats a different patient population (the presently claimed patient population might have some portion that overlaps with Shore 2018's BPH population, but it clearly is not the same), would provide the claimed improvement in either MOVS (claims 1-8) or MISS (claims 9-12).  Even if a skilled artisan could have identified and treated patients having  obstructive voiding or irritative storage symptoms of LUTS, such identification and treatment is not disclosed by Shore 2018, and would only represent one of numerous possibilities disclosed therein. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that acute retention of urine and nocturia are both considered  lower urinary tract symptoms (see Abler, “overview”, section 1, first paragraph).  Shore teaches that FT injection reduced claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and the same patient population and thus, these effects will inherently occur as a result of practicing the method of Shore.  In fact, Shore specifically teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is an obstructive voiding symptom and a lower urinary tract symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom, a lower urinary tract symptom) was also improved with FT (see Table 3).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10835538 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO: 1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, 
US Patent NO:10835538 (referred to as US Patent NO.’538) claims “A method of improving the symptoms of mammals suffering from BPH comprising administering to the mammal a composition comprising a therapeutically effective amount of one or more antibiotics” (see claim 1). US Patent NO: ‘538 further claims “The method of claim 1, further comprising administration of Fexapotide Triflutate and a pharmaceutically acceptable carrier” (see claims  12-13);  wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 13).
US Patent NO:10835538 is silent to specifically treating LUTS including obstructive voiding symptom or irritative storage symptom.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘538 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10532081 in view of Shore (.World Journal of Urology . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10532081 claims “A method of ameliorating or preventing the worsening or progression of symptoms of benign prostatic hyperplasia (BPH) in one or more mammals having BPH and showing no increase in International Prostate Symptom Score (IPSS) over time, comprising administering to the one or more mammals a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and when administered to more than one mammal, reducing the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, when compared to administering a control.” (see claim 1). US Patent No. 10532081 further claims “The method of claim 1, further comprising administration of FT and a pharmaceutically acceptable carrier” (see claim 2); administering more than once (see claim 3) wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 5).
US Patent No. 10532081 is silent to specifically treating LUTS (obstructive voiding symptom and/or irritative storage symptom).

It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘081 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the 
Claims 1-18 in view of Shore are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10172910 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10172910 claims “A method of preventing or reducing the incidence of acute urinary retention an obstructive symptom of LUTS) in a mammal, comprising administering to the 
US Patent No. ‘910 is silent to specifically treating LUTS and irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘910 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean 
Claims 1-12 in view of Shore are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Claims 1-12 remain  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 15-16, 19-20, 22 of copending Application No. 14/738551 (reference application) in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).   . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, 
Co-pending AN 14/738551 claims “A method of treating a human having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to the human by intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/738551 further claims “The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 19); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim16).
Co-pending 14/738551 is silent to specifically treating LUTS including voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).

Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/738551 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and thus , these effects will inherently occur as a result of practicing the method of Co-pending AN 14/738551 in view of Shore.
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered to achieve optimal therapeutic effectiveness.

Claims 1-2, 4, 7, 15-16, 19-20, 22 are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13-18 of copending Application No. 14/606683 (reference application) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809).    Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/606683 claims “A method of treating naïve mammals having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia consisting essentially of administering to via intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/606683 further claims improving the 
Co-pending 14/606683 is silent to specifically treating LUTS and voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that 
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that Co-pending AN 14/606683 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved Acute urinary retention and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/606683 teaches administering the same drug at the 
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered for optimal therapeutic effectiveness.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 13-18 are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 of copending Application No. 17/557951 (reference application) in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).   . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, 
Co-pending AN 17/557951 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) in treating Lower Urinary Tract Symptoms (LUTS), comprising a) identifying and selecting patients having irritative or obstructive LUTS: first administering a composition comprising FT to a patient identified and selected in (a) above; and c) subsequently administering a composition comprising FT to the patient at least more than one year after the first administration, wherein the method provides improvements in symptoms of LUTS when compared to patients that were administered the same or twice the total dosage of FT in a single administration.” (see claim 1). Co-pending AN 17/557951 further The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 2); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 4); 2.5 mg/l concentration (see claim 3); irritative symptoms (claim 5); multiple administration (see claim 5); treating obstructive symptoms (see claim 12); and improvement of symptoms (see claims 16-19).
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12-20 remain anticipatory over instant claims 1-12.


Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Objections
Claims 1-4, 9 are objected to for the following informality:  the limitation of “SEQ ID NO. 1” should be replaced in every instance with -SEQ ID NO:1- to recited the proper format for a SEQ ID NO:.

Claim 2 is objected to for the following informality: the limitation of “…effective amount of SEQ ID NO. 1-as claimed…” should be replaced with -…effective amount of SEQ ID NO: 1[[-]]as claimed…-.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654